                Case 3:21-cv-00538-JAM Document 6 Filed 04/22/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    JASON BRIDGES,
         Plaintiff,

             v.                                                 No. 3:21-cv-00538 (JAM)

    WEBSTER BANK,
        Defendant.


                              ORDER TO SHOW CAUSE WHY
                           COMPLAINT SHOULD NOT BE DISMISSED

            Plaintiff Jason Bridges has filed a pro se and in forma pauperis complaint against

Webster Bank. Because it appears that the complaint does not allege a claim for relief that arises

under federal law and because it appears that there is no other basis for federal jurisdiction over

any potential state law claims, I conclude that the complaint is likely subject to dismissal. But

before dismissing the complaint, I will allow the plaintiff an opportunity to file a response to

explain why his complaint should not be dismissed or to file an amended complaint that

overcomes the concerns set forth in this ruling.

                                             BACKGROUND

            Bridges’ address is in Bloomfield, Connecticut, and he filed this complaint against

Webster Bank in Bloomfield, Connecticut. 1 The complaint is challenging to follow, but the

dispute underlying the complaint appears to arise from an account that Bridges held or that was

opened in Bridges’ name at Webster Bank. 2 Bridges may have been arrested in some way related

to this bank account, and his complaint may in some way relate to a different lawsuit, Bridges v.




1
    Doc. #1 at 1.
2
    Id. at 4-7, 10.

                                                    1
              Case 3:21-cv-00538-JAM Document 6 Filed 04/22/21 Page 2 of 4




Franckling. 3 The complaint also includes a letter Bridges sent to a Department of Justice official

in 2018 asking him to investigate his Webster Bank account. 4 Finally, the complaint references a

$400 fee. 5

         The complaint does not cite any particular provision of law to allow Bridges to proceed

with a claim, and it does not state any specific relief sought.

                                              DISCUSSION

         This Court has authority to review and dismiss a complaint if it is “frivolous or

malicious,” if it “fails to state a claim on which relief may be granted,” or if it “seeks monetary

relief against a defendant who is immune from such relief.” See 28 U.S.C. § 1915(e)(2)(B). If a

plaintiff is a pro se litigant, the Court must afford the complaint a liberal construction and

interpret it to raise the strongest grounds for relief that its allegations suggest. See, e.g., Sykes v.

Bank of America, 723 F.3d 399, 403 (2d Cir. 2013). Still, even a pro se complaint may not

survive dismissal if its factual allegations do not establish at least plausible grounds for a grant of

relief. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

         In the ordinary course, the Court will not dismiss a complaint sua sponte without

affording the plaintiff a reasonable opportunity to respond to the concerns that would warrant

dismissal. See Abbas v. Dixon, 480 F.3d 636, 639-40 (2d Cir. 2007). The purpose of this ruling is

to state the Court’s concerns so that Bridges may promptly respond or file an amended complaint

that addresses these concerns.

         It is a very basic principle of law that federal courts like this Court are courts of limited

jurisdiction. See generally Gunn v. Minton, 568 U.S. 251, 256 (2013). In general, federal courts



3
  Id. at 8-9.
4
  Id. at 10.
5
  Id. at 12-13.

                                                    2
           Case 3:21-cv-00538-JAM Document 6 Filed 04/22/21 Page 3 of 4




have so-called “federal question” jurisdiction over any claims that arise under federal law. See 28

U.S.C. § 1331. Federal courts also have so-called “diversity” jurisdiction over claims that arise

under state law if the parties are citizens of different States and if the amount in controversy

exceeds $75,000. See 28 U.S.C. § 1332.

       Although Bridges does not specify a provision of federal law that allows him to proceed

with his claim, it appears in essence that Bridges’ complaint, construed broadly, seeks to sue

Webster Bank under 42 U.S.C. § 1983. It is well-established that a plaintiff may maintain a §

1983 claim only against a defendant who has acted under color of state law. A plaintiff may not

maintain an action under § 1983 against a private party unless the plaintiff shows that the private

party’s actions amounted to conduct that was undertaken in a state or local governmental

capacity. See Fabrikant v. French, 691 F.3d 193, 206-09 (2d Cir. 2012).

       Here, Bridges does not allege facts to suggest that the only defendant, a private bank,

acted in a governmental capacity. Accordingly, it appears that there is no basis for Bridges’

claim to proceed under § 1983. Nor do the facts as alleged appear to show a violation of any

other federal law for which there is a private right of action, as distinct from a violation of state

law such as for a claim of negligence or breach of contract. See, e.g., Fischer & Mandell, LLP v.

Citibank, N.A., 632 F.3d 793 (2d Cir. 2011) (discussing state law claims for bank’s alleged

mismanagement of bank account).

       As for any state law claims, the complaint here does not allege facts to show that this

Court would have diversity jurisdiction. First, the facts alleged suggest that both Bridges and

Webster Bank are citizens of the same State (Connecticut) rather than citizens of different States.

Second, Bridges does not allege facts to suggest that Webster Bank caused him more than the




                                                   3
          Case 3:21-cv-00538-JAM Document 6 Filed 04/22/21 Page 4 of 4




required $75,000 of damages. The only monetary amount referenced in the complaint is a $400

fee, and Bridges does not state the amount of damages that he seeks.

                                           CONCLUSION

       For the reasons stated above, it appears that the complaint is subject to dismissal for

failure to allege any plausible grounds for relief under federal law or to allege any state law

claim that is subject to the jurisdiction of a federal court. The Court will allow Bridges an

opportunity to file a response by April 30, 2021 to explain why this action should not be

dismissed or to file by that date an amended complaint that sets forth factual allegations that

overcome the concerns stated in this ruling. Alternatively, if Bridges agrees in light of this ruling

that this action may not proceed in a federal court, then he may file a motion to withdraw this

action. The Court notes that any dismissal or withdrawal of this federal court action would be

without prejudice as to any state law claim that Bridges might wish to file in the state courts of

Connecticut and subject to their rules.

       It is so ordered.

       Dated at New Haven this 22nd day of April 2021.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                  4
